      Case 2:21-cv-00119 Document 7 Filed on 06/17/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 17, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

KEVIN PAUL CARTER,                           §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 2:21-CV-119
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §

                      OPINION AND ORDER OF TRANSFER

       This is a habeas action filed on June 14, 2021, by a state prisoner incarcerated at

the McConnell Unit in Beeville, Texas, which is located in Bee County. (D.E. 1). In his

complaint, Petitioner challenges his 2017 Victoria County conviction and sentence.

(D.E. 1, Page 2).

       A habeas action may be filed either in the district where petitioner is in custody or

in the district in which petitioner was convicted. 28 U.S.C. § 2241(d); Wadsworth v.

Johnson, 235 F.3d 959 (5th Cir. 2000). Petitioner’s place of incarceration is in Bee

County which is located in the Corpus Christi Division of the Southern District of Texas,

28 U.S.C. § 124(b)(6), and he was convicted by a court located in Victoria County in the

Victoria Division of the Southern District of Texas. 28 U.S.C. § 124(b)(5).

       For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought. 28 U.S.C. §§ 1404(a) and 1406(a).           A habeas application may be


1/2
      Case 2:21-cv-00119 Document 7 Filed on 06/17/21 in TXSD Page 2 of 2




transferred in furtherance of justice to the district court within which the state court was

held which convicted and sentenced the petitioner. 28 U.S.C. § 2241(d).            Because

Petitioner was convicted in Victoria County, it is more convenient and would further the

interests of justice for this action to be handled in the Victoria Division of the Southern

District of Texas. The records of his conviction and the prosecutor and defense lawyers

are all located in the Victoria Division of the Southern District of Texas.

       Accordingly, it is ORDERED that this case be transferred to the United States

District Court for the Southern District of Texas, Victoria Division. All pending motions

are DENIED as moot subject to re-filing after transfer.            The Clerk of Court is

DIRECTED to close this case.


       ORDERED this 17th day of June, 2021.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
